           Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                          *
UNITED STATES OF AMERICA
                                          *
v.                                                Criminal No. RDB-19-0600
                                          *
JOSEPH EDWARD LIBERTO,
                                          *
       Defendant.
                                   *
*      *       *     *      *   *  *   *    *   *                      *      *      *     *
                             MEMORANDUM OPINION

       On December 18, 2019, the Grand Jury returned a thirty-one-count Indictment (the

“Indictment”) charging the Defendant Joseph Edward Liberto (“Liberto” or “Defendant”),

former co-owner of Sierra Construction, LLC (“Sierra”), with one count of wire fraud

conspiracy under 18 U.S.C. § 1349 and thirty counts of wire fraud under 18 U.S.C. § 1343.

(ECF No. 1.) Each count stems from an alleged wire fraud scheme whereby Liberto allegedly

defrauded the United States Postal Service (“USPS”) out of more than $2 million by causing

Sierra to hide from EMCOR Facilities Services, Inc. (“EMCOR”), an agent for the USPS with

which Sierra contracted, its use of subcontractors so that it could submit invoices that far

exceeded the amount actually paid to them.

       Pending now are the Defendant’s Motion to Strike as Surplusage the Allegation that

the Alleged Scheme Sought to “Defraud EMCOR” (ECF No. 20) and Defendant’s Motion to

Dismiss Counts 5-8, 11-12, 14-15, 23, 25, 27-29 and 31 of the Indictment (ECF No. 21). After

reviewing the parties’ submissions, this Court conducted a hearing on October 5, 2020. The

Defendant’s arguments are without merit, as the allegation that EMCOR was defrauded within

the meaning of the wire fraud statute is not irrelevant to the charge and is not inflammatory
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 2 of 17



or unfairly prejudicial. Further, the question as to whether the Defendant was required to

submit contractor details for every invoice is one for the jury. For the reasons set forth below,

Defendant’s Motion to Strike as Surplusage the Allegation that the Alleged Scheme Sought to

“Defraud EMCOR” (ECF No. 20) is DENIED, and Defendant’s Motion to Dismiss Counts

5-8, 11-12, 14-15, 23, 25, 27-29 and 31 of the Indictment (ECF No. 21) is also DENIED.

                                      BACKGROUND

       The Defendant is charged in a thiry-one-count Indictment that was returned by the

Grand Jury on December 18, 2019. (ECF No. 1.) These 31 Counts stem from an alleged wire

fraud scheme whereby Liberto allegedly defrauded USPS out of more than $2 million by

causing his former company, Sierra, to hide from EMCOR, an agent for the USPS with which

Sierra contracted, its use of subcontractors so that it could submit invoices that far exceeded

the amount it paid to them.

       Beginning in November 2010, Sierra entered a series of contracts, known as “supplier

agreements,” with EMCOR, whereby Sierra agreed to perform repair work on USPS facilities

subject to certain terms, conditions, and requirements. (Indictment ¶ 6.) As the President of

Sierra, Liberto was responsible for the oversight and management of the work EMCOR

assigned to Sierra for the USPS.      (Id. ¶ 5.) EMCOR was the “agent or clearing house

responsible for receiving service calls for needed repair work or alterations on its customers’

[i.e. USPS] facilities and then assigning those to service providers [i.e. Sierra]; reviewing and

approving proposals submitted by [Sierra] for performing the requested work; monitoring

[Sierra’s] performance of the work; and then receiving the final invoice from [Sierra] and

processing it for payment.” (Id. ¶ 2.) EMCOR had entered into a contractual relationship


                                               2
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 3 of 17



with the USPS in 2006 whereby it agreed to act as USPS’ agent for the performance of the

above listed functions. (Id.)

       The supplier agreements between EMCOR and Sierra specified, inter alia, the labor

rates to be paid by EMCOR and USPS for certain labor classifications (i.e. General Foreman,

Foreman, Tradesman, Apprentice, Laborers) or trade/service classifications (i.e. HVAC,

electrical, overhead doors, lighting, lock & key, plumbing, signs and flags); maximum allowable

mark-ups for materials (20%) and equipment rental (20%); allowable amounts that would be

paid for trip charges to analyze the repair of maintenance issues identified in work orders and

to perform necessary repairs; and the time period within which Sierra had to respond and

complete needed repairs, based upon the priority level assigned by EMCOR (from

highest/most urgent level P5 to lowest/least urgent level P1). (Id. ¶ 6.)

       During the course of this contractual relationship, Sierra and EMCOR periodically

executed new contracts, or “updated Supplier Agreements,” in April 2012, April 2013, January

2016, and June 2018. (Id. ¶ 7.) Starting with the April 2013 updated Supplier Agreement,

every subsequent contract included provisions relating to the use of subcontractors by Sierra

on repair contracts assigned to it by EMCOR, such as the following:

       If the work is subcontracted (USPS only), subcontractor’s invoice(s) must be
       attached to provider’s invoice. A copy of the fully itemized invoice that shows
       labor rates, labor hours, total workers on location, itemized materials, and a full
       description of the work. If this is not provided, the invoice will be rejected back
       until ECMOR secures this information. A subcontractor’s quote cannot be
       used as an invoice. Support must be an actual invoice provided by
       subcontractor. USPS only allows specific mark-ups on subcontractor invoices.
       The format is as follows:
                   • $0 - $500 - $50 flat markup
                   • $501 - $1000 - $100 flat markup
                   • Above $1000 – 10% markup

                                               3
             Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 4 of 17



(Id. ¶ 8.)     The April 2013 updated Supplier Agreement limited mark-ups on materials and

rented equipment to Cost + 20%, and provided that trip charges were to be billed at $75 per

trip if within a radius of 25-50 miles from Sierra’s location; $100 if 50-75 miles; and $125 if

75-100 miles. (Id. ¶ 9.) Of the 21 categories of construction and repair services listed, Sierra

stated that it would provide all but 2 of the indicated services, when it instead allegedly relied

upon subcontractors to perform those services. (Id. ¶¶ 10-11.)

        In January of 2016, EMCOR and Sierra (by Liberto’s signature) executed a new and

more detailed Supplier Agreement, providing:

        If the work is subcontracted (USPS only) by Supplier, Supplier’s invoice must
        include the subcontractor’s invoice that shows labor rates, labor hours, total
        workers on location, itemized materials, and a full description of the work. If
        this is not provided, the invoice will be rejected until such information is
        delivered. A subcontractor’s quote cannot be used as an invoice. Support must
        be an actual invoice provided by subcontractor. USPS only allows specific
        mark-ups on subcontractor invoices found in Performance Standards
        Attachment.

(Id. ¶ 13.) The January 2016 Supplier Agreement included the same 20% mark-up on materials

and equipment rentals and same allowable trip charges as the April 2013 Supplier Agreement.

(Id. ¶ 15.) In response to a question “Will you self-perform or subcontract in this area?,” Sierra

responded “self-perform.” (Id. ¶ 16.) It also provided that mark-ups for subcontractor efforts

invoicing shall be no more than $50 markup for $0 to $500 and no more than 10% markup

for $501 to $15,000. (Id. ¶ 18.) Finally, it also provided that all external service providers

(including Sierra) must submit invoices electronically to be reviewed by EMCOR personnel.

(Id. ¶ 19.)

        In June of 2018, Sierra and EMCOR executed another new Supplier Agreement, with

much of the same provisions relating to subcontractor’s invoices. (Id. ¶¶ 22-26.) Both the

                                                4
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 5 of 17



January 2016 and June 2018 Supplier Agreements contained an “Addendum” that

distinguishes between two different type of project proposals: a firm-fixed price proposal

(“FFP proposal”) and a not-to-exceed proposal (“NTE proposal”). (See ECF No. 21-2 at 13-

15; ECF No. 21-3 at 15-17.) The Addendum defines a FFP proposal as: “a proposal that is

all-inclusive with respect [to] the labor, materials and all other costs required by the customer

to accomplish the scope of work,” and “when submitting invoices associated with firm-fixed

proposals, …[suppliers] are not required to furnish a breakdown of costs at the time of invoice

submission, but shall include a copy of the original proposal that was approved by the

customer which includes the breakdown of costs.” (Id.) An NTE proposal is defined as: a

“proposal with an upper-limit, and as accurate as is practical, estimate of what is required to

accomplish the work,” and such work “may include work performed by Supplier and/or their

subcontractors” and when submitting invoices associated with NTE proposals, the Supplier

“shall furnish a breakdown of actual incurred costs at the time of invoice submission.”

       The Addendum further provides:

       All work order proposals between $2,000 and $10,000 shall be identified and
       presented as being EITHER Firm-fixed Price OR as Not To Exceed, with each
       being documented per the definitions set forth below. All work order
       proposals, and multiples thereof, that exceed $10,000 shall be considered Firm-
       fixed Price, and shall be documented per the definitions outlined….”

(Id.) Invoices for $2,000 to $25,000 “shall contain a copy of the original quote approved by

the USPS Facilities Project Manager, receipts for rental equipment, and photos to the extent

such photos can accurately represent the work executed.” (Id.) Finally, the Addendum

provides, that “[m]arkups on work subcontracted by Supplier shall be allowed in accordance

with the following: the Postal Service will allow and pay for one (1) tier of subcontractor


                                               5
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 6 of 17



markup, and in all cases, any markup by Supplier on subcontracted work shall be clearly

identified on the initial cost proposal.” (Id.)

       From April 2013 through December 31, 2018, Sierra transmitted the proposals it

prepared in response to work orders issued to it by EMCOR, and the final invoices thereto,

via email from its offices in Maryland to EMCOR’s offices in Phoenix, Arizona and

Norristown, Pennsylvania. (Id. ¶ 27.)

       Count One alleges:

       Joseph Liberto, together with other co-schemers known and unknown to the members
       of the Grand Jury, did knowingly devise and intend to devise a scheme and artifice to
       defraud EMCOR and the Postal Service as to material matters, and to obtain and
       attempt to obtain by means of materially false and fraudulent pretenses and
       representations, money and property of the Postal Service, in an amount in excess of
       $2 million, more or less . . . .

(Id. ¶ 28.) As part of this scheme to defraud, the Indictment alleges that the Defendant

fraudulently misrepresented Sierra’s repair capabilities, or its intent to self-perform projects

involving, inter alia, HVAC, glass repair, fencing, door repair, electrical work, plumbing work,

repair and replacement of locks, and paving jobs. (Id. ¶ 31.) The Indictment further alleges

that the Defendant did not disclose Sierra’s use of subcontractors on the proposals and

invoices that it submitted to EMCOR and did not provide the estimates or invoices that Sierra

had received from the subcontractors it hired to perform the assigned repair services. Liberto

allegedly instructed and caused other Sierra employees to instruct subcontractors that they

should not leave copies of their proposals, estimates, or invoices with USPS employees at the

facilities where they performed their repair work and that they should not transmit any such

proposals, estimates, or invoices to the employees at EMCOR or USPS. (Id. ¶ 31.) The

Defendant also allegedly instructed Sierra’s project managers to submit fraudulent equipment

                                                  6
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 7 of 17



receipts reflecting that Sierra had rented large pieces of equipment (e.g., bucket trucks or lifts)

to perform the EMCOR assigned projects, when in reality, Sierra had allegedly hired

subcontractors who possessed the necessary equipment and did not bill it separately, instead

billing only for the time of the technicians responsible for operating the equipment. (Id. ¶ 31.)

Finally, the Government alleges that the Defendant falsely added trip fees to proposals and

invoices regarding repair projects, and instructed Sierra’s project managers to do the same on

projects where no Sierra employees actually traveled to the USPS facility in connection with

the assigned repair work. (Id. ¶ 31.)

        In Counts Two through Thiry-One, the Indictment alleges wire fraud and, in doing so,

reallages and incorporates by reference Count I. Counts Two through Thirty-One each

correspond to a specific date and wire transaction as itemized in the Indictment. (ECF No. 1

at 15-22.)

                                          ANALYSIS

   I.        Motion to Strike (ECF No. 20)
        Rule 7(d) of the Federal Rules of Criminal Procedure grants discretion to the trial court

to “strike surplusage from the indictment.” Courts should grant motions to strike surplusage

“only if it is clear that the allegations are not relevant to the charge and are inflammatory and

prejudicial.” United States v. Williams, 445 F.3d 724, 733 (4th Cir. 2006) (quoting United States

v. Rezaq, 134 F.3d 1121, 1134 (D.C. Cir. 1998)). A court can avoid potential prejudice by not

giving the indictment to the jury and specifically instructing the jury that the indictment is not

evidence. Williams, 445 F.3d at 734.




                                                7
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 8 of 17



       Defendant moves to strike as surplusage the allegation in paragraph 28 of the

Indictment that provides he defrauded EMCOR, in addition to USPS. Paragraph 28 of Count

One of the Indictment provides:

       Joseph Liberto, together with other co-schemers known and unknown to the
       members of the Grand Jury, did knowingly devise and intend to devise a scheme
       and artifice to defraud EMCOR and the Postal Service as to material matters, and to
       obtain and attempt to obtain by means of materially false and fraudulent
       pretenses and representations, money and property of the Postal Service, in an
       amount in excess of $2 million, more or less . . . .

(ECF No. 1 (emphasis added).) The dispute here is over the words “to defraud EMCOR and

USPS.” Specifically, the Defendant argues that to include the words “EMCOR and” in the

Indictment suggests that the Defendant pursued a scheme to defraud EMCOR itself. The

Defendant claims that such an allegation is a misstatement of law, and therefore, irrelevant

and prejudicial to the Defendant.

       The Defendant argues that because EMCOR was no more than a conduit and neither

suffered nor was intended to suffer property loss, it cannot have been “defrauded” for

purposes of the wire fraud statute. Substantive wire fraud counts must allege: (1) a “scheme

or artifice to defraud, or for obtaining money or property by means of false pretenses”; and

(2) that a “wire, radio, or television communication” was used in furtherance of the scheme.

18 U.S.C. § 1343; United States v. Jefferson, 674 F.3d 332, 366 (4th Cir. 2012) as amended (Mar. 29,

2012). In McNally v. United States, 483 U.S. 350, 351 (1987) the Supreme Court held that mail

fraud is “limited in scope to the protection of property rights,” and in Skilling v. United States,

561 U.S. 358, 400, 409 (2010) and Cleveland v. United States, 531 U.S. 12, 15 (2000), the Court

applied McNally to wire fraud. The Fourth Circuit and this Court have therefore held that

“the victim of the alleged fraud [must] actually have an interest in the money or property

                                                 8
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 9 of 17



obtained by the defendant.” United States v. Gray, 405 F.3d 227, 234 (4th Cir. 2005); Mylan

Labs., Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1073 (D. Md. 1991). The Supreme Court instructs

that this requirement should be “interpreted broadly.” McNally, 438 U.S. at 356; see also United

States v. Mancuso, 42 F.3d 836, 845 (4th Cir. 1994).

       The Defendant claims that EMCOR had no such property interest in the money

obtained by the Defendant and, therefore, cannot have been defrauded as a matter of law.

Starting in or around 2006, EMCOR entered a contractual relationship with USPS whereby it

agreed to act as its agent or “clearing house.” (Indictment ¶ 2.) As USPS’s agent, EMCOR

was responsible for receiving service calls for needed repair work or alteration on its

customers’ facilities and then assigning those to service providers (SPs); reviewing and

approving proposals submitted by the SPs for performing the requested work; monitoring the

SP’s performance of the work; and then receiving the final invoice from the SP and processing

it for payment. (Id.) EMCOR assigned work orders for USPS facility repair jobs to Sierra and

others and was responsible for “monitoring timely performance of the repairs; and approving

proposals and paying invoices received from companies it hired to perform repair work.” (Id.

¶ 3.) EMCOR was therefore responsible for paying Sierra’s invoices. USPS, as the general

contractor for the work, paid EMCOR the necessary funds to cover the invoices paid by

EMCOR. The contract between EMCOR and USPS provided that EMCOR would not pay

SP invoices from its own funds. (See ECF No. 21-4 (“Under no circumstances shall the

EMCOR Customer Solutions Center be responsible for providing payment to you out of its

own funds.”).) The Defendant argues that because funds merely passed through EMCOR




                                                9
        Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 10 of 17



from USPS to Sierra, EMCOR lacked any recognizable property interest in the funds. Without

such interest, EMCOR could not have been deprived of money or property by the Defendant.

       The Government argues that the Defendant’s “pass-through” argument is

misconceived and irrelevant in light of the Supreme Court’s decision in Shaw v. United States,

137 S. Ct. 462 (2016). The Government claims that EMCOR was in fact defrauded because

EMCOR, as an agent, had a property right to funds entrusted to it by USPS, its principal. In

Shaw, the defendant was convicted of defrauding a financial institution by unlawfully accessing

and transferring funds from a victim’s bank account to his own bank account. 137 S. Ct. at

466. The defendant argued that although he defrauded the victim account holder, he did not

defraud the bank. The fraudulent scheme was designed “to obtain only a bank customer’s

property, not a bank’s own property.” Id. (internal quotations and citations omitted). The

Court rejected this argument, finding that a bank does have a property interest in the funds

deposited by its customers. Id. This is true even where the “contract between the customer

and the bank provides that the customer retains ownership of the funds and the bank merely

assumes possession” and acts as a “bailee.” Id. With the creation of a bailment relationship,

a bailee gains “the right to possess the deposited funds against all the world but for the bailor.”

Id. (citing 8A Am. Jur. 2d, Bailment § 166, pp. 685-86 (2009)).

       Given the Supreme Court’s holding in Shaw and its directive that the required property

interest for mail and wire fraud be “interpreted broadly” in McNally, 438 U.S. at 356, it seems

that a bailee’s interest in property, like that of EMCOR, is an interest in money or property

that can give rise to a claim of mail or wire fraud. In this case, EMCOR’s position is analogous

to that of a bank as provided in Shaw. In holding USPS’s funds for payment of Sierra’s


                                                10
        Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 11 of 17



invoices, EMCOR was an agent and bailee of USPS with a property right to possess the funds,

good against all the world except USPS. The Indictment does not misstate the law in alleging

that the Defendant intended to devise a scheme and artifice to defraud EMCOR as well as

USPS. Accordingly, the words “EMCOR and” cannot be characterized as “not relevant to

the charge.”

       Even if this Court were to find that the Indictment misstates the law in alleging that

EMCOR, as well as USPS, was defrauded and that such statement is “not relevant to the

charge,” the Defendant must also clearly show that the allegation is inflammatory and unfairly

prejudicial. See Williams, 445 F.3d 724, 733 (4th Cir. 2006). The Defendant argues that if the

Indictment alleges that EMCOR was “defrauded,” jurors might speculate about what acts

constitute the charged crimes and, according to the Defendant, might incorrectly assume that

either (1) defrauding EMCOR is equivalent to defrauding the USPS; or (2) deprivation of a

property interest is not necessary for a wire fraud charge.

       This argument is unpersuasive. The Defendant has not shown how the allegation

would be inflammatory or prejudicial, particularly when the Court can instruct the jury that

the Indictment is not evidence. In United States v. Polowichak, 783 F.2d 410, 413 (4th Cir. 1986),

the Fourth Circuit confirmed that “[t]he submission of an indictment to the jury is a

discretionary matter with the district court.” Further, it found that even if irrelevant allegations

that should have been redacted were submitted to the jury, there was no reversible error where

the judge instructed the jury that the indictment was not evidence. Id. The inclusion of

“EMCOR and” does not create prejudice or a risk of misleading the jury, as the Court’s

instructions can clearly remedy any such concen. The standard for striking surplusage is


                                                11
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 12 of 17



exacting. See United States v. Hedgepeth, 434 F.3d 609, 612 (3d Cir. 2006); United States v. Jordan,

626 F.2d 928, 930 n. 1 (D.C. Cir. 1980). This case does not meet such standard.

         Accordingly, Defendant’s Motion to Strike as Surplusage the Allegation that the

Alleged Scheme Sought to “Defraud EMCOR” (ECF No. 20) is DENIED.

   II.      Motion to Dismiss (ECF No. 21)

         Defendant also seeks to dismiss Counts 5-8, 11-12, 14-15, 23, 25, 27-29, and 31 of

the Indictment for failure to state an offense.

         A. Standard of Review

         Rule 7(c)(1) of the Federal Rules of Criminal Procedure requires that an indictment “be

a plain, concise and definite written statement of the essential facts constituting the offense

charged.” Under Rule 12(b)(3)(B)(v), a Defendant may file a motion to dismiss challenging an

indictment for failure to state an offense.

         The Fourth Circuit has recognized that “[i]n order to be legally sufficient, ‘[a]n

indictment must contain the elements of the offense charged, fairly inform a defendant of the

charge, and enable the defendant to plead double jeopardy as a defense in a future prosecution

for the same offense.’” United States v. Loayza, 107 F.3d 257, 260 (4th Cir. 1997) (quoting United

States v. Daniels, 973 F.2d 272, 274 (4th Cir. 1992)); see also United States v. Palin, 874 F.3d 418,

424 (4th Cir. 2017); United States v. Hooker, 841 F.2d 1225, 1231 (4th Cir. 1988).

         When the language of the statute is used in the general description of an offense, “it

must be accompanied with such a statement of the facts and circumstances as will inform the

accused of the specific offence, coming under the general description, with which he is

charged.” Hamling v. United States, 418 U.S. 87, 117-118 (1974) (quoting United States v. Hess,


                                                  12
         Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 13 of 17



124 U.S. 483, 487 (1888)). Specific facts need not accompany statutory language, however,

when the language at issue presents a “question of law” and the term is “sufficiently definite

in legal meaning to give a defendant notice of the charge against him.” Hamlin, 418 U.S. at

118-119. Where the defendant has adequate notice of the nature of the charges, the Fourth

Circuit has consistently upheld as sufficient indictments that did not allege specific acts in

violation of cited statutes. See, e.g., United States v. Amend, 791 F.2d 1120, 1125 (4th Cir. 1986).

       In reviewing a motion to dismiss an indictment for failure to state an offense, a district

court must accept all factual allegations in the indictment as true. See Boyce Motor Lines v. United

States, 342 U.S. 337, 343 n.16 (1952). The Court should regard the indictment in a “practical,”

rather than “purely technical,” manner. United States v. Matzkin, 14 F.3d 1014, 1019 (4th Cir.

1994); see United States v. Terry, 257 F.3d 366, 371 (4th Cir. 2001) (King, J., concurring) (“It is

elementary that a motion to dismiss [a count of the] indictment implicates only the legal

sufficiency of its allegations, not the proof offered by the Government.”).

       B. Discussion

       Counts 5-8, 11-12, 14-15, 23, 25, 27-29, and 31 are separate counts of the same offense

of wire fraud, in violation of 18 U.S.C. § 1343. Each Count corresponds to a specific date and

wire transaction in an amount more than $2,000, as itemized in the Indictment:

 Count                    Work Order No.           Work Order Invoice        Invoice
                                                   Amount                    Submission Date
 5                        32900277                 $3,163.60                 April 13, 2016
 6                        32898671                 $8,910.34                 June 8, 2016
 7                        32978774                 $2,450.60                 June 22, 2016
 8                        33305631                 $9,219.40                 October 6, 2016
 11                       33508495                 $2,326.00                 November 11, 2016
 12                       33438136                 $9,446.98                 November 17, 2016
 14                       33638612                 $4,036.92                 January 16, 2017

                                                13
        Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 14 of 17



 15                       33939106/33798224        $4,236.00                 February 3, 2017
 23                       35381594                 $8,724.33                 April 23, 2018
 25                       35381257                 $5,513.60                 May 1, 2018
 27                       35817347                 $9,397.40                 July 31, 2018
 28                       35469754                 $7,344.00                 August 3, 2018
 29                       35878242                 $5,107.20                 September 17, 2018
 31                       35982503/35531027        $7,324.64                 September 20, 2018

(See Indictment, ECF No. 1.) The parties do not dispute that the contracts that govern these

fourteen Counts are the January 2016 Supplier Agreement (ECF No. 21-2) and the June 2018

Supplier Agreement (ECF No. 21-3) nor do they dispute that the Court may review these

documents in addressing Defendant’s Motion to Dismiss. See United States v. General Dynamics

Corp., 644 F. Supp. 1497, 1500 (C.D. Cal. 1986) (“the Contract is the very subject of the

indictment”).

       The wire fraud statute, § 1343, criminalizes the use of wires to execute “any scheme or

artifice to defraud.” 18 U.S.C. § 1343. The elements of this crime are as follows:

       1) A scheme to defraud;

       2) Use of an interstate wire in furtherance of the scheme; and

       3) A “material” statement [or omission] in furtherance of the scheme.

Id.; see also Neder v. United States, 527 U.S. 1, 25 (1999) (“materiality … is an element of federal

mail fraud, wire fraud, and bank fraud statutes,” which must be submitted to the jury); United

States v. ReBrook, 58 F.3d 961, 966 (4th Cir. 1995).

       Defendant argues that the fourteen Counts at issue fail to state offenses because he

could not have made a “material” statement or omission when he submitted invoices over

$2,000 without subcontractor invoicing information because such documentation was not

required by the applicable contracts. Defendant relies on the “Addendum” in the January

                                                14
        Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 15 of 17



2016 and June 2018 Supplier Agreements that distinguishes between firm-fixed price

proposals and not-to-exceed proposals and asserts that the Counts at issue involved firm-fixed

price proposals only, which did not require any subcontractor documentation. (See ECF No.

21-2 at 13-15; ECF No. 21-3 at 15-17.) Specifically, Defendant emphasizes the language in

the Addendum that invoices for $2,000 to $25,000 “shall contain a copy of the original quote

approved by the USPS Facilities Project Manager, receipts for rental equipment, and photos

to the extent such photos can accurately represent the work executed.” (Id.) Defendant

interprets this language to mean that he was not required to submit subcontractor invoicing

for such invoices.

       The Government, on the other hand, cites to the Supplier Agremeents’ general

requirement that:

       If the work is subcontracted (USPS only), subcontractor’s invoice(s) must be
       attached to provider’s invoice. A copy of the fully itemized invoice that shows
       labor rates, labor hours, total workers on location, itemized materials, and a full
       description of the work. If this is not provided, the invoice will be rejected back
       until ECMOR secures this information. A subcontractor’s quote cannot be
       used as an invoice. Support must be an actual invoice provided by
       subcontractor.

(ECF No. 21-2 at 1; ECF No. 21-3 at 2.) The Government also relies on language in the

Addendum that provides: “[m]arkups on work subcontracted by Supplier shall be allowed in

accordance with the following: the Postal Service will allow and pay for one (1) tier of

subcontractor markup, and in all cases, any markup by Supplier on subcontracted work shall

be clearly identified on the initial cost proposal.” (ECF No. 21-2 at 13-15; ECF No. 21-3 at

15-17.) The Government interprets “in all cases” to cover all proposals, whether firm-fixed




                                               15
        Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 16 of 17



price proposals or not-to-exceed proposals.          Defendant asserts that this “markup”

requirement applies only to not-to-exceed proposals, and not to firm-fixed proposals.

       It is the role of the jury, and not of this Court, to determine the materiality of

Defendant’s statements or omissions in furtherance of his alleged scheme to defraud. See

Neder v. United States, 527 U.S. 1, 25 (1999). That determination in this case necessarily relies

on the interpretation of the Supplier Agreements and the Addendum attached to them, which,

in turn, relies on facts which must be determined by the jury. Defendant, relying on the United

States Court of Appeals for the Fourth Circuit’s dicta in United States v. Race, 632 F.2d 1114

(4th Cir. 1980), asserts that if he can show that his understanding of the contracts was a

reasonable one, then he cannot be criminally liable under the wire fraud statute.

       In Race, the Fourth Circuit indicated that “whenever a defendant’s statement or action

under a contract accords with a reasonable construction of the enabling language of the

contract, the Government will not have carried its burden of ‘negativ(ing) any reasonable

interpretation that would make the defendant’s statement factually correct.’” 632 F.2d at 1120.

Defendant’s reliance on this principle from Race is misplaced for several reasons. First, the

Fourth Circuit rendered its decision after a trial and jury verdict, during which the Fourth

Circuit noted “there [was] not evidence in the record to support a finding by the jury that the

defendants did not believe in good faith” that their interpretation of the contract was

reasonable. Id. at 1121. That is simply not the posture of this case. Second, the dicta from

Race was explicitly rejected by the Fourth Circuit in United States v. Sarwari, 669 F.3d 401, 407

n.3 (4th Cir. 2012), where the Fourth Circuit “disavow[ed] the Race dicta” that “a false

statement conviction ‘could not stand’ if a defendant’s statement accords ‘with a reasonable


                                               16
        Case 1:19-cr-00600-RDB Document 40 Filed 10/09/20 Page 17 of 17



construction’ of the information sought.” As a result, it cannot be said that the Fourth Circuit

mandates the dismissal of wire fraud charges when a Defendant can show that his

understanding of the contracts at issue was a reasonable one.

       In any event, this Court cannot determine as a matter of law that Defendant’s

understanding was reasonable nor that it was the only reasonable understanding of the

contracts in question. It may well be that Defendant acted reasonably in not providing the

subcontractor invoicing for the Counts at issue, but this determination rests on additional

facts, such as the parties’ actual course of dealing regarding such invoices. That determination

must be left to the jury. At this stage, the Court is satisfied that the subject Counts are

sufficient to state offenses of wire fraud. Accordingly, Defendant’s Motion to Dismiss Counts

5-8, 11-12, 14-15, 23, 25, 27-29, and 31 of the Indictment (ECF No. 21) is DENIED.

                                      CONCLUSION

       For the reasons stated above, Defendant’s Motion to Strike as Surplusage the

Allegation that the Alleged Scheme Sought to “Defraud EMCOR” (ECF No. 20) is DENIED,

and Defendant’s Motion to Dismiss Counts 5-8, 11-12, 14-15, 23, 25, 27-29, and 31 of the

Indictment (ECF No. 21) is also DENIED.



       A separate Order follows.



       Dated: October 9, 2020                              ________/s/______________
                                                           Richard D. Bennett
                                                           United States District Judge



                                              17
